DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/30/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 11, limitations: “A flux consisting of” (line 1) followed by “one or more of the following” (line 4) are ambiguous because it is unclear whether the listed components are required or not in the flux? Examiner excludes any element or ingredient not specified in the claim and is therefore narrower in scope. On the other hand, “one or more” is open-ended and broader in scope. In the present instance, claim first recites flux consisting of and then, attempts to add optional components “one or more”, which is a broader statement. A broad limitation together with a narrow limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim reciting open-ended (one or more) and closed-end (consisting of) language with respect to the same flux is conflicting in scope and renders the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, claims 11-15 are taken to mean: A flux comprising of... In order to avoid ambiguity, Applicant is suggested to remove the phrase “one or more” and include the components as part of the flux. Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 8430294, hereafter “Ho”) in view of Lee et al. (US 9815149, hereafter “Lee”).
Regarding claim 1, Ho discloses a flux consisting of an organic acid (carboxylic acid) for salt formation and amine for salt formation (abstract), wherein amount of the organic acid to the amount of the amine includes 1:1 mass ratio (col. 9, lines 1-3), which meets 100 parts by mass organic acid to 100 parts by mass amine (1:1 ratio). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. The flux is rosin-free and solid or liquid at 25°C. Exemplary carboxylic acid can be any acid such as malonic acid, succinic acid or glutaric acid (col. 3, line 60), which are identical to those used by Applicant. Ho discloses many types of amines (see columns 5-6), which appears to encompass those for salt formation. In any event, use of such amine is known in the art. Lee teaches a flux composition comprising an amine which plays a dual role of enhancing flux-tackiness and flux-residue cleaning capability; the amine is soluble in water and can be tetrakis(2-hydrohxypropyl)ethylenediamine [polyoxyalkylene ethylenediamine] (col. 3, lines 18-25). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate ethylenediamine similar to Lee in the flux composition of Ho because doing so would provide enhanced flux-tackiness and flux-residue cleaning 
Examiner notes that claimed rotational viscosity measured by a rheometer is a resulting property of the flux composition and not a structural feature. Furthermore, Applicant’s specification states: By setting the organic acid to be within a range between 10 parts by mass or more and 645 parts by mass or less, the salt formed by the organic acid and the amine can be solid or a highly viscous liquid (see paragraph [0032] of the published application). Since the flux of Ho contains the claimed mass ratio of organic acid to amine, the salt formed therein intrinsically forms a highly viscous liquid having the claimed viscosity. Accordingly, the flux taught by combination of Ho & Lee necessarily possesses the rotational viscosity of 3500 Pa-s or more when plates of a rheometer are rotated at 6 Hz. The courts have held that a chemical composition and its properties are inseparable. “Products of identical chemical composition cannot have mutually exclusive properties.” Accordingly, the properties Applicant discloses or claims are necessarily present. In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), see MPEP 2112.01 (II). 
As to claim 2, Ho as modified by Lee in claim 1 above discloses that amine includes at least polyoxyalkylene ethylenediamine (tetrakis(2-hydrohxypropyl)ethylenediamine).   
As to claim 3, Ho discloses that the organic acid can be malonic acid, succinic acid or glutaric acid (col. 3, line 60).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ho & Lee as applied to claim 1 above, and in view of Applicant-admitted prior art (referring as “AAPA”).
Regarding claim 9, rejection of claim 1 above is incorporated herein for the flux composition. Ho or Lee does not explicitly mention a resin flux cored solder.  However, AAPA discloses that a resin flux cored solder comprising: a linear solder and flux being filled in the solder has been known and widely used (Applicant original specification- Background- [0002]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form a resin flux cored solder using the flux of Ho since such soldering flux composition is conventional in the art.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ho & Lee as applied to claim 1 above, and in view of Tanahashi et al. (US 5919317, “Tanahashi”).
Regarding claim 10, rejection of claim 1 above is incorporated herein for the flux composition. Ho or Lee does not explicitly mention a flux coated pellet. However, Tanahashi.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 8430294) in view of Lee et al. (US 9815149) and further in view of Kawamata et al. (US 2009/0308496, “Kawamata”).
Regarding claim 11, Ho discloses a flux comprising of an organic acid (carboxylic acid) for salt formation and amine for salt formation (abstract), wherein amount of the organic acid to the amount of the amine includes 1:1 mass ratio (col. 9, lines 1-3), which meets 100 parts by mass organic acid to 100 parts by mass amine (1:1 ratio). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. The flux is rosin-free and solid or liquid at 25°C. Exemplary carboxylic acid can be any acid such as malonic acid, succinic acid or glutaric acid (col. 3, line 60), which are identical to those used by Applicant. Ho discloses many types of amines (columns 5-6), which appears to encompass those for salt formation. In any event, use of such amine is known in the art. Lee teaches a flux composition comprising an amine which plays a dual role of enhancing flux-tackiness and flux-residue cleaning capability; the amine is soluble in water and can be tetrakis(2-hydrohxypropyl)ethylenediamine [polyoxyalkylene ethylenediamine] (col. 3, lines 18-25), which is identical to the amine used by Applicant. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate ethylenediamine similar to Lee 
Ho or Lee is silent concerning an amine halide salt in the flux composition. However, such constituent is known in the art. Kawamata (also drawn to flux composition) teaches adding a hydrohalide salt of an amine as an activator which reacts to help remove oxides [0043]; exemplary halide salts of amine include hydrochlorides, hydrobromides, borohydrofluorides of various amines including cyclohexylamine [0055], in a range of about 5-20 wt% [0056]. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate an amine halide salt similar to Kawamata in the flux composition of Lee since such salt appears to be conventional in the art and it would help to remove oxides. Consequently, Ho as modified by Lee & Kawamata includes recited organic acid for salt formation, amine for salt formation and an amine halide salt in the flux. It is noted that only one of the listed components (one or more) is required to meet the claim.
Since the flux of Ho contains the claimed mass ratio of organic acid to amine, the salt formed therein intrinsically forms a highly viscous liquid having the claimed viscosity. Accordingly, the flux taught by combination of Ho, Lee and Kawamata necessarily possesses the rotational viscosity of 3500 Pa-s or more when plates of a rheometer are rotated at 6 Hz. “Products of identical chemical composition cannot have mutually exclusive properties.” Accordingly, the properties Applicant discloses or claims are necessarily present. In re Spada
As to claims 12-13 and 15, examiner notes that only one of the listed components (one or more) is required in base claim 11.
As to claim 14, the combination of Ho, Lee and Kawamata teaches adding exemplary halide salts of amine include hydrochlorides, hydrobromides, borohydrofluorides of various amines [0055], in a range of about 5-20 wt% [0056], which overlaps with claimed range of >0-15 wt%.
Claim 15 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ho, Lee and Kawamata as applied to claim 1 above, and further in view of Ali et al. (US 5215602, “Ali”).
As to claim 15, Ho or Lee does not disclose a surfactant in the flux. However, Ali (also drawn to flux composition) teaches adding a suitable surfactant to promote uniform spreading of the molten solder, usually in a range of 0.25 to 25% by weight of the flux (col. 4, lines 16-27) - this overlaps with claimed range of >0-10 wt%. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a surfactant in the flux composition of Ho in order to promote uniform spreading of molten solder, as suggested by Ali. 

Response to Amendment and Arguments
Applicant's arguments filed 11/30/21 have been fully considered but are moot because the current 103 rejection(s) set forth above does not rely on any reference applied in the prior rejection of record for pertinent matter specifically challenged in the 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735